                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
GMP:AG                                             271 Cadman Plaza East
F. #2009R01065                                     Brooklyn, New York 11201


                                                   December 7, 2018


By ECF

A. Eduardo Balarezo, Esq.
400 Seventh Street, N.W.
Suite 306
Washington, D.C. 20004

William B. Purpura, Esq.
8 East Mulberry Street
Baltimore, MD 21202

Jeffrey H. Lichtman, Esq.
11 East 44 Street, Ste 501
New York, NY 10017

                Re:   United States v. Joaquin Archivaldo Guzman Loera
                      Criminal Docket No. 09-466 (S-4) (BMC)

Dear Counsel:

                The government’s next production of supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure is enclosed. This production includes
material that is marked “Protected Material” and is subject to the terms of the Court’s April 3,
2017 Protective Order. See Dkt. No. 57. This discovery production supplements previous
productions on February 14, 2017, March 8, 2017, April 10, 2017, May 5, 2017, June 7, 2017,
July 21, 2017, August 11, 2017, September 19, 2017, October 17, 2017, November 7, 2017,
November 21, 2017, January 19, 2018, February 12, 2018, March 19, 2018, April 16, 2018,
May 18, 2018, May 25, 2018, June 05, 2018, June 25, 2018, August 10, 2018 September 14,
2018, October 05, 2018, October 10, 2018, October 16, 2018, October 19, 2018, November
2, 2018, November 16, 2018, and November 25, 2018. The government also requests
reciprocal discovery from the defendant.
                                The Government’s Discovery

       000333751-000333751                         Photo

               Pursuant to 18 U.S.C. § 3500, the government is also disclosing to you the
enclosed material related to its anticipated law enforcement and cooperating witnesses at trial.
This production supplements the government’s production of such material on July 5, 2018,
September 5, 2018, October 5, 2018, October 19, 2018, November 2, 2018, and November 9,
2018. See Dkt. No. 260. It includes material that is marked “Protected Material” and is subject
to the terms of the Court’s April 3, 2017 Protective Order. See Dkt. No. 57. The government
will disclose additional § 3500 material related to its law enforcement and cooperating
witnesses as it becomes available.
              If you have specific questions about the government’s discovery and § 3500
productions, please reach out to the prosecution team.


                                                   Very truly yours,

                                                   RICHARD P. DONOGHUE
                                                   UNITED STATES ATTORNEY
                                                   Eastern District of New York
                                                   271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                                   Southern District of Florida


cc:    Clerk of the Court (BMC) (by ECF) (without enclosure)

Enclosure




                                               2
